DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered with claims 7-19 being non-elected and withdrawn from consideration.
 
Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive. The applicant’s traverse of the previously applied 112(a) rejection is found non-persuasive. On pages 6-7, the applicant points to figure 1 and paragraph [0033] of the instant application as providing sufficient detail to practice the invention, however upon further review and examination of the figures and specification, the applicant’s disclosure still fails to successfully teach or enable the claimed invention. Figure 1 as cited by the applicant broadly illustrates placing 2 flat platinum plates/electrodes on opposite sides of an excised sample of tendon and applying a DC current of 6 volts to the tissue through the electrodes for a time of 3 minutes. The figure then illustrates the tissue being mechanically tested before and after the stimulation. Paragraph [0033] of the instant application as pointed to by the applicant then further recites that EMR (electromechanical reshaping) was accomplished using 6V for 3 minutes, wherein these parameters where chosen because they previously demonstrated the ability to produce significant mechanical behavior changes in similarly sized facial cartilage tissue in reshaping studies. Although this paragraph briefly describes a time and voltage parameter used to change the mechanical properties of a tissue sample, it fails to disclose any information that teaches how to implement this method into an in vivo environment specifically in the hand. The application only teaches a method for that changes the mechanical properties of an excised piece of tendon tissue, however it is unclear how this testing and stimulation setup is able to transition into use in the human body and more specifically for use in the hand. It is further unclear, how the parameters cited in paragraph [0033], 6V for 3 minutes, is capable of affecting soft tissue more specifically palmar fascia, when the parameters were only shown to cause mechanical changes in facial cartilage and there is nothing disclosing that the same parameters would working on soft tissue in the hand such as palmar fascia in a live patient. Further the example given teaches two flat surface electrode plates positioned on opposite ends of the target tissue, however there is nothing in the written description or drawn that show how the electrodes inserted into the patient’s hand are position or configured. Also, as previously stated in office actions it is unclear how the dc current can be applied to the electrodes “in the absence of intentionally hearting the tissue by an external heating source” when the inserted electrodes and external pulse generator would cause heating in the tissue.
The applicant has also amended the independent claim 1 to recite “ inserting an instrument through the skin, wherein the instrument: applies electrodes to the tissue; applies a DC current to the electrodes for a predetermined period of time in the absence of intentionally heating the tissue by an external heating source; causes an oxidation-reduction reaction in the tissue to change a water content in the tissue; whereby the connective tissue in a patient's hand is softened”, and point to paragraphs [0060]-[0061] and figure 12 as teaching the newly recited limitations of the amended claim. In response to figure 12, the figures fail to illustrate any details or examples of performing the methods claimed and merely demonstrate making two incisions into a patient’s hand and then illustrating the anatomy of the musculature and soft tissue in the hands. The figure is completely absent of any information regarding the necessary steps or instruments required by the claims. The applicant specifically argues that figure 12 teaches the newly added limitation of treating soft tissue in the hand, specifically palmar facia, using the method for softening tissue, however, the text in the figure clearly states “stiffening the connective tissue (palmar fascia) in the hand” this is the exact opposite result of the claimed method. Regarding paragraphs [0060]-[0061] the paragraph vaguely asserts that “Instead of cutting contracted tendons (prior art), the present invention employs inserting an instrument through the skin and softening the tendon” however there are no details as to the dimensions, structure, and only states that it is used to soften tendons. There is no description of the placement, required elements, and steps for use of the inserted instrument that is used to supposedly soften the tendon.
Lastly, the applicant argues that the 102 rejection in view of Wong fails to disclose treating a tendon of a patient’s hand required by the newly amended claims specifically and partial palmar fasciectomy as required by the new claim 20. However, the only mention of the palmar fascia anywhere in the instant application is the brief reference in figure 12 and as previously stated it fails to disclose a significant amount of necessary information required to understand and perform the invention and instead describes performing the opposite action being claimed, as it only mentions stiffening the tissue.
Although the examiner finds the applicant’s arguments non-persuasive, new art was applied and claims 1-23 are rejected under 103 over Wong in view of Rozkov, see the rejections below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Paragraphs [0033], [0060]-[0061] and figure 12 fails to disclose a method for using such an instrument for softening the connective tissue and or palmar fascia in a patient’s hand. Instead, the applicant describes several experiments performed on excised pieces of tissue that resulted in changing the mechanical properties of the tissue samples. The applicant points to [0033] as teaching the necessary stimulation parameters, 6V for 3 minutes, however that is only stated as being successful at changing the mechanical behavior of in facial cartilage tissue samples. This does not clarify how these parameters would have the same effect on tendons or ligaments in the hand nor does it teach that the facial cartilage or the tendons or ligament tissue samples were softened it merely say the mechanical behavior was changed. It is unclear how these steps and stimulation parameters could be integrated into a method that would result in softening the connective tissue of a patient’s hand in a live in vivo environment. The applicant’s figure 12, which was directly cited on page 6 in the applicant’s remarks filed 03/28/2022, teaches performing the method actually results in the exact opposite of the of the intended outcome and causes the palmar fascia to stiffen instead of soften.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Figure 12 provides the only mention of a “partial palmar fasciectomy” and merely recites it as a current treatment and listing the drawbacks of the procedure, i.e. it being invasive, requiring a long healing time, and likely recurrence. The figure does not teach that the method is used in conjunction with nor does it provide any relationship to the procedure. It is further unclear how a patient, that is having their soft connective tissue within their hand softened, can be diagnosed with a “partial palmar fasciectomy” since it is a type of surgical procedure. 
Claims 1, 3-5, 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 23 recites “A method of softening tissue, wherein the tissue is connective tissue/ palmar fascia in the hand”, where the required elements, parameters, steps and dimensions for performing the method are not adequately defined, either by the Applicant or according to common knowledge in the art, to the extent that a skilled artisan could not make and use the invention without undue experimentation according to the long-held standard set by In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Reviewer addresses only the most salient of the Wands factors below for brevity, though other factors may also support the conclusion of non-enablement.
 The breadth of the claims;
The breadth of the claim is too broad claiming that in order to achieve the desired outcome of softening connective tissue located in the hand of a patient, all that is required is inserting an instrument through a patient’s skin and applying electrodes to the tissue and a DC current through the electrodes for a predetermined period of time, in the absence of intentional heating by an external heating source. The applicant fails to specify the size, diameter, material, or shape of the insertable instrument as wells as the electrodes. The claim is absent of any details regarding the properties of the DC current that is applied or the time period it should be applied for. Further, the claims gives no information regarding the location or depth of insertion and required placement and configuration of the electrodes that would result in the softening of the connective tissue in the hand of the patient. The limitations of the claims are vague and broadly claim the process of inserting any device having electrodes through any area of skin at any depth or location and applying any type of DC current for a predetermined time, while failing to explain how the application of a DC current to tissue fails to intentionally heat the tissue.
  The level of one of ordinary skill;
The reviews recognizes that the level of one of ordinary skill in the art at the time of the invention was high, but even such expertise would not have been reasonably enabled the artisan to perform the method for softening connective tissue in a patients hand without intentionally heating the tissue from the external electrode inserted into the patient and the external DC generator applying the current to the electrodes.
The amount of direction provided by the inventor;
The inventor provides no clear description of a working example of the method and elements claimed in the invention that resulted in the softening of connective tissue in a patient’s hand and provides a piecemeal argument pointing to seemingly loosely connected figures and text in the instant application to teach the necessary details. However, these details are at many times inconsistent and not drawn to the claimed invention, and in some cases directly contradict and teach away from the claimed method. 
The existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Absent any real direction from the inventor as to the required structure, dimensions, and materials of the elements for performing the method and the necessary measurements, ranges, and limitations of the surgical and stimulating steps, there is no clear working example of the claimed method. Further, this lack of direction would leave one of ordinary skill in the art faced with burdensome and undue experimentation when endeavoring to achieve the claimed method of softening connective tissue/ palmar fascia in a patient’s hand. Even if the artisan were to use the recommended stimulation parameters, 6V for 3 minutes, the necessary dimensions of the instruments, the insertion location and depth when  insertion of the instrument, as well as the placement, size, number, and configuration of the electrode would not be readily determined. Nor would it be clear how to avoid the intentional heating caused by the application of a DC current to the tissue.
For at least these reasons, it is clear that one of ordinary skill in the art endeavoring to use the inventions of claims 1, 3-5, 20-23 could not do so without undue experimentation and the claims thus fail the enablement requirements of 35 USC 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, the applicant state “a patient diagnosed with partial palmar fasciectomy is treated”, however, a partial palmar fasciectomy is not a condition, injury, or disease, but rather a surgical procedure. It is unclear how a patient can be diagnosed with a surgical procedure and is therefore unclear and indefinite. The claim as written is unable to be effectively examined and therefore no art is applied.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (U.S. PG Pub 20150065910 A1) in view of Rozkov (U.S. PG Pub 20150079069 A1).
Regarding claim 1 and 22, Wong teaches A method of softening tissue, wherein the tissue is, a connective tissue ([0008] teaches a method for shaping tissue, such as lengthening or tightening tendons or ligaments; [0009]; [0050]; [0051]; [0070]; [0079]; claim 56), the method comprising: inserting an instrument through a patient's skin wherein the instrument: applies electrodes to the tissue ([0005] teaches an embodiment comprises the electrodes are one or more needle electrodes inserted in the tissue; [0032]; [0035]; 0072]-[0073]; [0077]; claim 3 teaches inserting one or more electrode needles; Fig 20 illustrates inserting electrodes into a desired tissue region; Fig 25 illustrates an embodiment with electrodes and jig design for performing EMR of cartilage, wherein the electrodes are insertable); applies a DC current to the electrodes for a predetermined period of time ([0030] teaches applying a direct current; [0043] teaches low level DC electric fields are applied to perform EMR; [0049] teaches applying a constant current to the target; [0055]-[0056]; [0072]-[0073] teaches applying DC stimulation for 2-3 minutes; [0077] teaches applying current for EMR take only minutes; [0083] teaches the applying current through the electrodes for performing EMR) in the absence of intentionally heating the tissue by an external heating; source; and causes an oxidation-reduction reaction in the tissue to change a water content in the tissue; whereby the connective tissue is softened.
However, Wong fails to specifically teach that the connective tissue is in a patient's hand, but does state that embodiments can be used for applying EMR/therapy to soft tissue including tendons, ligaments, muscle, cartilage, and joints ([0006]; [0008]-[0009]; [0054]; [0070]). 
Rozkov teaches an invention in the same field of endeavor, wherein a treatment for modification to the mechanical properties or shape of tissue is used to treat stiffening o the palmar fascia, specifically for softening tissue is used to soften the palmar fascia of a patient, in order to treat  Dupuytren, a disease that causes the Palmar fascia to get stiffer ([0070] teaches reducing tissue stiffness to treat Dupuytren [0098] teaches that Dupuytren, a disease that causes the Palmar fascia to get stiffer; [0102] teaches applying a treatment for softening tissue can be a treatment for Dupuytren by softening the palmar fascia; table 4 teaches that Dupuytren can’t be treated by decreasing the stress-strain characteristics of the palmar fascia i.e. softening the tissue, therefore allowing the tissue to be made more elastic or extendable to help reshape the effected tissue).
It would have been obvious to one or ordinary skill in the art, before the effective filing date, to have applied the therapy treatment to the palmar fascia, in order to soften the palmar fascia tissue of the patient, as taught by Rozkov, in order to reduce the stress-strain characteristics of the tissue to help improve mobility and reshape and stretch the tissue in order to treat Dupuytren and other conditions causing the tissue in the hand to stiffen (Rozkov [0220]).
Regarding claim 3-4, the modified invention of Wong teaches claim 1 further comprising: causing an oxidation-reduction reaction in the tissue ([0034]; [0068] teaches that a redox reaction requires both a reduction reaction and an oxidation reduction simultaneous do to the nature and balance of the reaction; [0084]-[0085] teaches an oxidation-reduction reaction occurring in order to cause EMR. It further teaches this reaction occurs upon the oxidation of water/electrolytes at the electrode/tissue interface. As is known in the art, in a redox reaction of water or electrolytes, the half reaction of reducing hydrogen ions to hydrogen gas occurs in the cathode region of the matrix and the half reaction of oxidizing the hydroxide ions to oxygen gas occurs at the anodic regions of the matrix).
Regarding claim 5, the modified invention of Wong teaches the method in claim 1, further comprising: compressing the tissue ([0005] teaches compressing the tissue in tandem with preforming potential-driven electromechanical (EMR) and/or potential-driven electrochemical modification of tissue (PDEMT); [0053]; Fig 14; [claim 15]).
Regarding claim 21, the modified invention of Wong teaches wherein the connective tissue is a tendon ([0008]-[0009]; [0050]-[0051]; [0054]; [0070]; [0079]).
Regarding claim 23, Wong teaches a method of softening tissue, the method comprising: inserting an instrument through a patient's skin wherein the instrument: applies electrodes to the tissue ([0005] teaches an embodiment comprises the electrodes are one or more needle electrodes inserted in the tissue; [0032]; [0035]; 0072]-[0073]; [0077]; claim 3 teaches inserting one or more electrode needles; Fig 20 illustrates inserting electrodes into a desired tissue region; Fig 25 illustrates an embodiment with electrodes and jig design for performing EMR of cartilage, wherein the electrodes are insertable); applies-a DC current to the electrodes for a predetermined period of time ([0030] teaches applying a direct current; [0043] teaches low level DC electric fields are applied to perform EMR; [0049] teaches applying a constant current to the target; [0055]-[0056]; [0072]-[0073] teaches applying DC stimulation for 2-3 minutes; [0077] teaches applying current for EMR take only minutes; [0083] teaches the applying current through the electrodes for performing EMR) tissue in the absence of intentionally heating the tissue by an external heating source; and causes an oxidation-reduction reaction in the tissue to change a water content in the tissue (Fig. 18 illustrates electromechanical reshaping (ERM) of the tissue of a rabbit ear using DC current applied to the tissue; Fig. 22; [0008] teaches the method for shaping tissue can be for cartilage, and lengthening or tightening tendons and ligaments; [0034]; [0070]; [0072]-[0073] teaches that EMR treatment to the tissue, where a DC current is applied to the tissue is non-thermal reshaping technique where the temperature increase to the connective tissue is negligible); whereby the tissue is softened ([0008] teaches a method for shaping tissue, such as lengthening or tightening tendons or ligaments; [0009]; [0033] teaches the electro chemistry and molecular interaction during EMR can lead to transient softening of tissue; [0050]; [0051]; [0070]; [0079]; [0084] claim 56).
However, Wong fails to explicitly teach wherein the tissue is palmar fascia, but does state that embodiments can be used for applying EMR/therapy to soft tissue including tendons, ligaments, muscle, cartilage, and joints ([0006]; [0008]-[0009]; [0054]; [0070]). 
Rozkov teaches an invention in the same field of endeavor, wherein a treatment for modification to the mechanical properties or shape of tissue is used to treat stiffening o the palmar fascia, specifically for softening tissue is used to soften the palmar fascia of a patient, in order to treat  Dupuytren, a disease that causes the Palmar fascia to get stiffer ([0070] teaches reducing tissue stiffness to treat Dupuytren [0098] teaches that Dupuytren, a disease that causes the Palmar fascia to get stiffer; [0102] teaches applying a treatment for softening tissue can be a treatment for Dupuytren by softening the palmar fascia; table 4 teaches that Dupuytren can’t be treated by decreasing the stress-strain characteristics of the palmar fascia i.e. softening the tissue, therefore allowing the tissue to be made more elastic or extendable to help reshape the effected tissue).
It would have been obvious to one or ordinary skill in the art, before the effective filing date, to have applied the therapy treatment to the palmar fascia, in order to soften the palmar fascia tissue of the patient, as taught by Rozkov, in order to reduce the stress-strain characteristics of the tissue to help improve mobility and reshape and stretch the tissue in order to treat Dupuytren and other conditions causing the tissue in the hand to stiffen (Rozkov [0220]).
Double Patenting
Applicant is advised that should claim 23 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792